Name: Commission Regulation (EEC) No 3698/85 of 23 December 1985 amending for the third time Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85
 Type: Regulation
 Subject Matter: marketing;  animal product;  trade policy
 Date Published: nan

 28 . 12 . 85 Official Journal of the European Communities No L 351 /51 COMMISSION REGULATION (EEC) No 3698/85 of 23 December 1985 amending for the third time Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85 , (EEC) No 978/85 and (EEC) No 1477/85 meat purchased in accordance with the Regulation in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as . last amended by Regulation (EEC) No 2966/80 (2) and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 2858/85 (3) as last amended by Regulation (EEC) No 3287/85 (4) provides that meat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85 (*), (EEC) No 978/85 (6) and (EEC) No 1477/85 0 « to be sold for human consumption ; Whereas the quantity of pigmeat sold under the existing provisions has been insufficient ; whereas it seems unli ­ kely that the remaining quantity will be sold within a reasonable period ; whereas, as a result, storage charges may become excessive ; whereas, in any event, some of the pigmeat in question is no longer fit for human consumption ; Whereas , in the circumstances, processing into products for uses other than for human consumption is an addi ­ tional worthwhile outlet ; Whereas an additional monthly tender should therefore be provided for in respect of specific quantities to be processed into products for uses other than for human consumption ; Whereas in this case certain provisions of Regulation (EEC) No 2858/85 should not be applied while others should be relaxed ; whereas, on the other hand, provision should be made for at least the total sterilization of this meat in accordance with the provisions of Article 4 ( 1 ) (a) of Council Directive 80/21 5/EEC on animal health problems affecting intra-Community trade in meat products (8) ; Whereas in the light of the experience acquired in applying Regulation (EEC) No 2858/85 it is necessary to increase the period for the taking over by the purchaser of Article 1 Regulation (EEC) No 2858/85 is amended as follows : 1 . The following Article 2 (a) is added : 'Article 2 (a) 1 . The Belgian intervention agency shall draw up an additional monthly notice of invitation to tender for specific quantities of pigmeat to be processed into products intended for uses other than for human consumption . Where the first subparagraph applies, the provisions of Articles 3 (2) (c), 9 (2) (c), 12 (2) (a), (3) and (4) shall not apply. 2 . The notice of invitation to tender shall state : (a) the description of the products ; (b) the time-limit and place for submission of tenders ; (c) the formalities regarding provision of the security for tenders and the obligations regarding storage, treatment and disposal ; (d) where appropriate, a statement that tenders may be submitted by telex. 3 . Each invitation to tender shall relate to specific quantities which shall be determined in accordance with the procedure laid down in Article 24 of Regula ­ tion (EEC) No " 2759/75 . For the first invitation to tender, that quantity is fixed at 8 000 tonnes . 4 . Invitations to tender shall be published in the Official Journal of the European Communities at least seven days before the expiry of the period for the submission of tenders. The Belgian intervention agency shall also publish the notice of invitation to tender in the Moniteur Beige and wherever else considered appropriate . (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2 OJ No L 307, of 18 . 11 . 1980 , p. 5 . 0 OJ No L 274, 15 . 10.1985, p . 22 . (4) OJ No L 315, 26 . 11 . 1985, p. 8 . 0 OJ No L 86, 27 . 3 . 1985, p. 20 . (6) OJ No L 105, 17 . 4 . 1985, p. 6 . 0 OJ No L 145, 4 . 6 . 1985, p. 17 . 8 OJ No L 47, 21 . 2 . 1980 , p. 4 . No L 351 /52 Official Journal of the European Communities 28 . 12. &amp;5 5 . By way of derogation from Article 3 ( 1 ), for the first invitation to tender under this Article the time limit for the submission of tenders is hereby fixed at 12 noon on Thursday, 16 January 1986 (Belgian time).' 2. In Articles 3 (2) and 9 (2) the following point shall be inserted : '(cc) where Article 2 a applies, the quantity of meat for which the tender is submitted and a descrip ­ tion of the product or products into which the meat is to processed 3 . In Articles 4 ( 1 ), 10 ( 1 ) and 13 ( 1 ) the following sub ­ paragraph shall be added : 'Where Article 3 a applies this security is reduced to 10 ECU per tonne.' 4. In Article 8 ( 1 ) the following subparagraph shall be added : Where Article 2 a applies the fixed price shall be equal to the minimum sale price mentioned in Article 5.' 5 . In Article 1 2 (2) the following point shall be added : '(aa) where Article 2 a applies, the meat shall be processed into products intended for uses other than for human consumption ; for this purpose the meat shall be subjected to a treatment which is at least equal to the treatment laid down in Article 4 ( 1 ) (a) of Directive 80/21 5/EEC 6. In Article 17 the words ' 10 working days' shall be replaced by '30 days'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1985. For the Commission Karl-Heinz NARJES Vice-President